Citation Nr: 1201339	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.	Entitlement to an evaluation in excess of 10 percent for hypertension.

3.	Entitlement to an evaluation in excess of 10 percent for tinea corporis.

4.	Entitlement to a compensable evaluation for onychomycosis.

5.	Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.  

6.	Entitlement to an initial compensable evaluation for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

7.	Entitlement to an evaluation in excess of 70 percent for a major depressive disorder.

8.	Entitlement to an evaluation in excess of 10 percent for bilateral metatarsalgia with arthritic changes.

9.	Entitlement to a compensable evaluation for residuals of a fracture of the 4th right metacarpal.

10.	Entitlement to an evaluation in excess of 10 percent prior to December 27, 2004, in excess of 20 percent from December 27, 2004 to April 12, 2005, and in excess of 20 percent as of June 13, 2005 for degenerative joint disease of the right knee.

11.	Entitlement to an evaluation in excess of 10 percent prior to September 20, 2010 for degenerative joint disease of the left knee, and in excess of 20 percent thereafter.

12.	Entitlement to an effective date prior to April 25, 2005 for the award of a 10 percent evaluation for tinea corporis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from November 1979 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Cleveland, Ohio RO has since maintained jurisdiction over the claims.

During the pendency of the appeal, in an August 2008 rating decision, the RO increased the Veteran's depressive disorder rating to 70 percent disabling, effective January 12, 2004 and increased his bilateral lower extremity peripheral neuropathy rating to 10 percent disabling, effective April 25, 2005.  Also, in a January 2011 supplemental statement of the case (SSOC) the Veteran was assigned a 20 percent evaluation for his left knee, effective September 20, 2010.  For his right knee, the January 2011 SSOC assigned the Veteran an evaluation of 20 percent from December 27, 2004 to April 12, 2005.  He was assigned a 100 percent evaluation from April 13, 2005 to June 12, 2005, and then assigned a 20 percent evaluation as of June 13, 2005.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The Veteran's diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated.

2.	The Veteran's hypertension is manifested by no more than diastolic pressure under 100 and systolic pressure under 160; and it requires continuous medication for control.

3.	The Veteran's tinea corporis is not shown to cover 20 to 40 percent of exposed areas or of the entire body; and is not shown to require systemic therapy or immunosuppressive drugs.

4.	The Veteran's onychomycosis is not shown to cover 5 percent or more of exposed areas or of the entire body; and is not shown to require systemic therapy or immunosuppressive drugs.

5.	The Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by tingling, numbness with pain, and decreased sensation from below his knees to his feet.

6.	The Veteran's erectile dysfunction is not manifested by a penile deformity.

7.	The Veteran's depressive disorder is manifested by sleeping disturbances, anxiety, depression, and social impairment.  

8.	The Veteran's bilateral metatarsalgia with arthritic changes is manifested by pain and the use or orthotics and custom shoes.  

9.	Ankylosis of the right ring finger is not present and the Veteran's right ring finger disability has not been found to be equivalent to an amputation.

10.	The Veteran's right knee disability is manifested by x-ray findings of arthritis with some limitation of motion and complaints of swelling, weakness, and pain.

11.	The Veteran's left knee disability is manifested by x-ray findings of arthritis with some limitation of motion with pain and complaints of stiffness, swelling, and tenderness.  

12.	On April 25, 2005, the RO received the Veteran's claim for an increased rating for his service connected tinea corporis.

13.	It was not factually ascertainable for the one-year period prior to April 25, 2005, that the criteria for a compensable evaluation for the Veteran's service connected tinea corporis were met.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.	The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

3.	The criteria for an evaluation in excess of 10 percent for tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2011).

4.	The criteria for a compensable rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2011).

5.	The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8522 (2011).  

6.	The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2011).

7.	The criteria for an evaluation in excess of 70 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).
8.	The criteria for an evaluation in excess of 10 percent for bilateral metatarsalgia with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5279 (2011).

9.	The criteria for a compensable evaluation for residuals of a fracture of the 4th right metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5227 (2011).

10.	The criteria for entitlement to an evaluation in excess of 10 percent for a right knee disability prior to December 27, 2004, in excess of 20 percent from December 27, 2004 to April 12, 2005, and in excess of 20 percent as of June 13, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).

11.	The criteria for entitlement to an evaluation in excess of 10 percent for a left knee disability prior to September 20, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).

12.	The criteria for an effective date earlier than April 25, 2005, for the assignment of a compensable rating for tinea corporis have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (o)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2004, April 2005, and March 2006.  The January 2004 and April 2005 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the May 2004 and June 2005 rating decisions, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the June 2006, June 2007, August 2008, April 2010, January and May 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations, most recently in September 2010, for his increased evaluation claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The Court has held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009) (citing Camacho, 21 Vet. App. at 366-67  ). In order words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a restricted diet, are present. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his diabetes mellitus at any point during the appeal period.  The record demonstrates that his diabetes mellitus requires a hypoglycemic agent, daily insulin, and a restricted diet.  However, despite the Veteran's assertions that his activities have been restricted as a direct result of his service-connected diabetes mellitus, the Board finds that the competent medical evidence demonstrates that any restriction of his activities is not medically required.  

A May 2005 VA examination report noted while the Veteran had not been able to exercise, it was due to his knee injury in August 2004, not to his diabetes.  A VA treatment record from July 2006 noted the Veteran should be exercising at least 30 minutes, 3 times a week.  While this statement involves the Veteran's exercise regimen, it does not suggest "avoidance of strenuous occupational and recreational activities."  To the contrary, it suggests that the Veteran was encouraged to exercise.
At a VA examination in August 2008 the examiner noted the Veteran had not been advised to restrict his activities.  The Veteran reported he believed his diabetes affected his activities of daily living because he was unable to exercise as much as he wanted to.  Ultimately the examiner did not opine that the Veteran should restrict his activities due to his diabetes.  At his September 2010 VA examination the examiner explicitly stated the Veteran did not have to restrict his activities due to diabetes, or avoid strenuous activity to prevent hypoglycemic reactions.

As such, the Board observes that there is no competent evidence of record indicating that the Veteran's occupational or recreational activities have been restricted by his diabetes.

The Board has also considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  In this regard, there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.  Finally, there is no indication that his diabetes mellitus is manifested by any complications that would be compensable if separately evaluated, or that he has had progressive loss of weight and strength.

The Board acknowledges the Veteran's statements that his diabetes warrants an evaluation in excess of 20 percent.  See e.g., September 2005 notice of disagreement.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913 with respect to determining the severity of his service-connected diabetes  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an initial evaluation in excess of 20 percent for the Veteran's diabetes at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran contends that his current hypertension should be rated higher than 10 percent.  For the reasons that follow, the Board concludes it should not.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  20 percent is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  A 40 percent rating is awarded where diastolic pressure is predominantly 120 or more.  A 60 percent rating is awarded where diastolic pressure is predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

The Veteran was afforded a VA examination in July 2006 for his hypertension.  The Veteran denied any chest pain, shortness of breath, or headaches.  The examiner noted no side effects secondary to his medications.  The Veteran's blood pressure was recorded as 120/80 and he was diagnosed with hypertension. 

At an August 2008 VA examination the examiner noted no complications such as coronary heart disease or congestive heart failure.  Upon physical examination the Veteran's blood pressure was 113/67, 121/67, and 123/69.  The Veteran was diagnosed with hypertension, controlled with medication.

As noted above, the Veteran was also afforded a VA examination in September 2010.  At this examination the Veteran reported that he took medication to control his hypertension.  There were no current symptoms related to high blood pressure except nose bleeds.  The examiner found no murmurs, gallops, or rubs and no evidence for congestive heart failure.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

The VA treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; however it has never been recorded that his diastolic pressure is predominantly 110 or more, or that his systolic pressure is predominantly 200 or more.  See e.g., VA treatment records: March 2005, 138/72 and May 2008 123/71.

As there is no evidence to indicate that at any time during the appeal period the Veteran's diastolic pressure was predominantly 110 or more, or that his systolic pressure was predominantly 200 or more, a higher rating of 20 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board acknowledges that the Veteran believes his hypertension warrants a higher rating.  However, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his hypertension.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

As discussed above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his hypertension.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Tinea Corporis

The Veteran's tinea corporis has been rated 38 C.F.R. § 4.118, Code 7813 for dermatophytosis.  Under this Code, tinea corporis can be rated as disfigurement, scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/eczema (7806); dependent on the dominant disability.  In the instant case, as there is no evidence of scarring or disfigurement, but evidence of skin irritation, the tinea corporis is appropriately rated as dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under this Code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Id.

The criteria for evaluating skin conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the present appeal stems) was received in 2005.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

At a July 2006 VA examination the Veteran reported his skin was affected by heat and sweating.  He also reported using medication to try and help clear up his skin condition, but that it did not work.  He noted that he had not used corticosteroids or other therapy for his condition.  

On physical examination the Veteran had post-inflammatory hyperpigmentation and scattered macules along his neck and back, which appeared to be eczema.  The percent of exposed skin affected was 2 and the percent of the entire body affected was 2.5.  The examiner also noted thick calluses on the bottoms of his feet and scattered tinea pedis on his forefoot, heels, and in between his toes.

The Veteran was afforded a VA examination in August 2008 and the examiner noted scaliness of the feet in a moccasin type rash bilaterally.  The percentage of the exposed body was zero percent, and the percentage of the total body affected was 2 percent.

At his September 2010 VA examination the Veteran reported that he had intermittent skin redness and pruritus of the neck and trunk which recurred every summer.  However, it was not present at this examination.  The Veteran was not using corticosteroid or other immunosuppressive drugs for this condition.  

On physical examination the examiner reported dermatophytosis with eczematous scaling on the posterior sole and sides of the feet.  The head, face, neck, and hands were not affected.  Ultimately there was no percentage of exposed skin affected, and 1 percent of all skin affected.

In the instant case, there is no evidence that the Veteran's tinea corporis covered 20 to 40 percent of the entire body or exposed areas at any time.  Also, there is no indication that the tinea corporis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, the Veteran has reported that he uses topical creams to help with his skin condition.  
The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

In order to be assigned a higher rating, the Veteran must have tinea corporis covering 20 to 40 percent of the body or of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As there is no competent evidence of this, an initial compensable schedular rating for this disability is not warranted.

The Board acknowledges that the Veteran believes his tinea corporis warrants a higher rating.  However, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected skin condition.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his tinea corporis.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Onychomycosis

The Veteran's service-connected onychomycosis is appropriately rated under 38 C.F.R. § 4.118, Code 7813 for dermatophytosis.  As noted above, onychomycosis can be rated as disfigurement, scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/eczema (7806); dependent on the dominant disability.  In the instant case, as there is no evidence of scarring or disfigurement, but evidence of skin irritation, the onychomycosis is appropriately rated as dermatitis/eczema.
As noted above, the criteria for evaluating skin conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the present appeal stems) was received in 2005.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

In July 2006 a VA examination report noted the Veteran's toenails were discolored and thickened, which was consistent with fungal infections.  The Veteran denied using corticosteroids or other therapy for his toenail symptoms.
At an August 2008 VA examination the Veteran reported using antifungal creams on an as-needed basis over the prior year.  The Veteran stated he may have used corticosteroids, but that he does not believe he used immunosuppressive therapy.

At his September 2010 VA examination the Veteran reported toenail discoloration on all 10 toenails.  It was noted he used a topical anti-fungal cream, but he did not use corticosteroid or immunosuppressive drugs.  A March 2011 VA treatment record also noted thick, brittle toenails which had to be debrided.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The treatment records do not show that the Veteran's onychomycosis covers more than 5 percent of exposed areas or more than 5 percent of the total body.  To the contrary, the onychomycosis is confined to the Veteran's toenails.  Additionally, although the onychomycosis has been treated with topical ointment, there is no indication of any systemic therapy with corticosteroids or other immunosuppressive drugs.  As there is no competent evidence of this, a compensable schedular rating for this disability is not warranted.

The Board acknowledges that the Veteran believes his onychomycosis warrants a compensable evaluation.  However, an objective examination is more probative of the degree of the Veteran's impairment and the Veteran's opinion alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected onychomycosis.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

As discussed above, the Board finds that the Veteran is not entitled to a compensable evaluation for his onychomycosis.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran seeks higher evaluations for his peripheral neuropathy in his lower left and right extremities.  The Veteran is currently in receipt of separate evaluations for peripheral neuropathy of the right and left lower extremities; both disabilities are rated under Diagnostic Code 8522.  As discussed below, the symptomatology for these disabilities has been identical throughout this appeal.  For these reasons, the Board will discuss entitlement to higher initial disability ratings for peripheral neuropathy of the right and left lower extremities together.

The Veteran has been assigned a 10 percent disability rating.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8522, a 10 percent rating is assigned where there is moderate paralysis.  A 20 percent rating is assigned where there is severe paralysis.  Complete paralysis; eversion of the foot weakened is assigned a 30 percent rating.  Id.

A May 2005 VA examination report noted the Veteran had not been diagnosed with peripheral neuropathy, although he complained of pain in the bottom of his feet.  In a July 2006 VA examination the Veteran reported he could no longer stand for prolonged periods of time due to pain and burning in his lower extremities.  The examiner opined that it was at least as likely as not the Veteran's peripheral neuropathy was due to diabetic peripheral neuropathy.

An August 2008 VA examination report noted the Veteran had decreased sensation to monofilament in the plantar aspects of his feet, but good sensation to vibration, pinprick, and light touch of the lower extremities bilaterally.  He was diagnosed with sensory polyneuropathy of the lower extremities.

At the Veteran's September 2010 VA examination he reported the symptoms in his lower extremities began as pain, tingling, and decreased sensation in all toes.  On neurological testing the Veteran had 5/5 in strength throughout the examination.  There was no atrophy, fasciculation, or tremor.  The deep tendon reflexes were symmetrical and 1/4 throughout.  There was normal light touch, pinprick, vibration, and double simultaneous extinction, except diminished in all 10 toes.  The Veteran's posture and gait were normal, and there was no abnormal shoe wear pattern.  The examiner opined the Veteran suffered from peripheral neuropathy of the bilateral lower extremities.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

In order to be assigned a higher rating, the Veteran must have severe paralysis of his lower extremities.  In this case, there is no evidence to indicate that the Veteran has severe paralysis of his lower extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Board acknowledges that the Veteran believes his bilateral peripheral neuropathy warrants a higher rating.  However, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected peripheral neuropathy.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his bilateral peripheral neuropathy of the lower extremities.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Erectile Dysfunction

The Veteran alleges that he should be awarded a compensable rating for his erectile dysfunction.  The Veteran currently has a noncompensable rating under Diagnostic Code 7522.  Under this Diagnostic Code, a 20 percent rating is warranted where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedule does not provide a zero percent rating for a diagnostic code, one will be assigned where the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board further notes in the August 2008 rating decision the Veteran was also granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k)(West 2002); 38 C.F.R. § 3.350(a).  

After careful review of the record, the Board finds that the competent medical evidence of record does not support a compensable rating.

A private treatment record from March 2005 noted the Veteran was suffering from erectile impotence.  A physical examination showed a circumcised penis with no lesions.  The testes were free of masses or lesions and full testicular volume was present, with a normal structure.

At an August 2008 VA examination the Veteran reported that he suffered from erectile dysfunction, but that he had been taking prescription medication which was helping.  The examiner diagnosed the Veteran with erectile dysfunction, as secondary to his diabetes mellitus.

The Veteran was afforded another VA examination in September 2010.  At this examination the examiner noted erectile dysfunction was the only genitourinary related symptom.  The physical examination showed a normal penis, epididymis, and spermatic cord.  There was also no testicular atrophy noted, and the testicles were normal in size and consistency.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

There is no evidence that the Veteran has a penile deformity, which would warrant a higher evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Absent evidence of penile deformity, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions that his erectile dysfunction warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115b with respect to determining the severity of his erectile dysfunction.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to a compensable rating for his erectile dysfunction at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Major Depressive Disorder

The Veteran's depressive disorder is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this Diagnostic Code, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation.  

In a January 2007 VA examination the Veteran reported that he suffered from sleep disturbances.  See also December 2009 VA treatment record.  The Veteran reported he could only sleep for a few hours and then would have trouble falling back asleep.  

The Veteran also reported having suicidal ideations, but never making a plan or attempting to harm himself.  See e.g., July 2006 and January 2007 VA examinations.  At his August 2008 VA examination the Veteran reported suicidal and homicidal ideations, but no plan or intent to harm himself.  In a December 2009 VA treatment record the Veteran denied thoughts or attempts of suicide.  He also denied thoughts of hurting others.  Suicidal ideation and the potential to harm himself or others was taken into account in the Veteran's 70 percent rating.

The January 2007 VA examiner noted the Veteran was appropriately dressed and groomed.  See also June 2009 VA examination report.  The Veteran's speech was not illogical or obscure, to the contrary the January 2007 VA examiner found that his speech was clear, coherent, and goal directed.  See also June 2009 VA examination report.  In an August 2008 VA examination report the Veteran's speech was again described as clear, coherent, and goal directed.  

With regard to social and occupational functioning, it has been noted that the Veteran prefers to be left alone and that he had trouble initiating activities.  The January 2007 VA examiner also reported the Veteran had moderate problems in social and occupational functioning.  In an August 2008 VA examination report it was noted the Veteran isolated himself and did not participate in activities outside of his home.  A June 2009 VA examination report noted the Veteran suffered from moderate to severe social impairment.  In a December 2009 VA treatment record the Veteran reported feeling numb and detached from others and activities.  In a February 2010 VA treatment record it was noted the Veteran was now living close to his mother in Ohio and had recently reestablished a relationship with his sister.  The Board notes that the inability to establish and maintain effective relationships is contemplated in the 70 percent evaluation.

The Veteran has consistently reported feelings of depression on a daily basis.  See e.g., August 2008 VA examination report.  In a December 2009 VA treatment record the Veteran reported he suffered from panic attacks, with his most recent one being 4 months earlier.  In a September 2010 VA treatment record the Veteran also reported feelings of panic and anxiety.  The Veteran reported his depression was stable at that time and the physician diagnosed him with major depression, recurrent without psychotic features and resolving with medications and therapy.  A 70 percent evaluation takes into consideration panic and depression which affect the Veteran's ability to function independently, appropriately, and effectively.  

The Veteran was alert and oriented to time, place, and person.  See e.g., January 2007 VA examination.  The July 2006 VA examination report noted the Veteran had no evidence of disorder in his thought process or content.  In June 2009 the VA examiner found the Veteran's thought process was free from delusional content.  In a December 2009 VA treatment record the Veteran denied delusions or hallucinations.  The Board is aware that delusions or hallucinations can warrant an increased rating, however there is no evidence the Veteran suffers from either.

The January 2007 VA examiner also found the Veteran's short and long term memory was within normal limits.  However, at a June 2009 VA examination it was noted the Veteran's short term memory was impaired, but his long term memory was within normal limits.  Although there is evidence of memory loss, there is no competent evidence of record to show memory loss for the names of his friends, relatives, or occupation, which could warrant a higher evaluation.

The Board also acknowledges that the Veteran suffers from symptoms not covered under 38 C.F.R. § 4.130.  For instance, the Veteran has reported feelings of hopelessness and restlessness.  See e.g., January 2007 VA examination.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  Thus, the Board concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The Veteran was assigned a GAF score of 60 at his July 2006 VA examination.  At his January 2007 VA examination the Veteran was given a GAF score of 58.  At an August 2008 VA examination the Veteran was assigned a GAF score of 50.  At his June 2009 VA examination the Veteran was assigned a GAF score of 48.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scored ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board acknowledges that the Veteran's GAF scores have decreased over time.  The Board also notes that the Veteran's disability evaluation was increased from 30 to 70 percent in an August 2008 rating decision.  The Veteran's depressive disorder symptoms have stayed consistent over time, with his sleeping disturbances, anxiety, depression, and social impairment.  Regardless, the GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board has considered the entire claims file, including the VA examinations and VA treatment records.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants a 70 percent disability rating.  See 38 C.F.R. § 4.7.

The Board has also reviewed the statements by the Veteran's friends and family that they have seen his overall condition and behavior decline over the years.  See e.g. June 2008 statement by the Veteran's son and June 2009 buddy statement.  The Board acknowledges the Veteran's contentions that his depressive disorder warrants an evaluation greater than 70 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his depressive disorder.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Bilateral Metatarsalgia 

The Veteran has been diagnosed with bilateral metatarsalgia which has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Under this Diagnostic Code, 10 percent is the maximum evaluation which can be awarded. 

The Veteran was afforded a VA examination in July 2006 where he reported constant moderate pain in both feet.  He denied weakness or fatigability and the examiner found no restricted motion, weakness, or instability.  However, painful motion was found with dorsi and plantar flexion.  The examiner diagnosed the Veteran with bilateral mild hallux valgus with residual degenerative joint disease.  

At a VA examination in August 2008 the Veteran reported pain, decreased mobility, and weight bearing status with increasing calluses.  He further reported using corrective orthotic devices and custom shoes with a good response.  On physical examination the examiner found no corns, flatfeet, weakness, instability, or abnormal weight bearing.  The examiner did notice pain and tenderness.  Ultimately the Veteran was diagnosed with bilateral hallux limitus and degenerative joint disease.

At a September 2010 VA examination the Veteran reported bilateral foot pain with stiffness and swelling present at rest and when standing or walking.  He denied flare-ups of pain and used no devices to aid in ambulation.  The examiner performed a physical examination and noted mild pain with moderate palpation and manipulation.  The Veteran's posture was unremarkable and there was no pain with rising to the toes and heels of either foot.  The examiner did note mild hammertoes bilaterally, but no high arch, claw foot, or other deformity.  There was also no flatfoot or misalignment of the Achilles tendon.  On x-ray there were also mild hammertoe type deformities and some mild hallux valgus deformities noted.  Most recently, a March 2011 VA treatment record from the Veteran's podiatrist noted he suffered from onychomycosis and dystrophic nails.  

After reviewing the record, the Board finds the Veteran is appropriately rated under the Diagnostic Code for metatarsalgia.  The Board acknowledges that the Veteran has been diagnosed with other foot disorders, such as hammertoes and hallux valgus.  See e.g., July 2006 VA examination.  However, as noted above, the issue presently before the Board is whether the Veteran is entitled to an increased rating for service-connected for metatarsalgia of the bilateral feet to the exclusion of other non-service-connected conditions. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.7. A higher rating is not available under the applicable diagnostic code.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Residuals of a Fracture of the 4th Right Metacarpal

The Veteran's right ring finger has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 for ankylosis of this digit.  Under this Diagnostic Code, a maximum noncompensable evaluation is warranted for favorable or unfavorable ankylosis of either the major or minor right or little finger.  A higher schedular evaluation would only be warranted if the ring finger was amputated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.

At a May 2005 VA examination the Veteran reported that he had pain and decreased strength in his right ring finger.  The examiner noted a bony nodule consistent with a callus from a healed fracture.  The range of motion of the right hand was normal, but the right ring finger did not have full flexion.  

A July 2006 VA examination noted no evidence of ankylosis, but some reduction in range of motion.  X-rays of the right hand from July 2006 show evidence of an old fracture involving the mid diaphysis of the fourth metacarpal, with no other bony findings.

The Veteran was also afforded a VA examination in August 2008.  At this examination he reported having increasing pain and decreased use of his right hand.  On x-ray the examiner noted degenerative changes of the right hand and diagnosed the Veteran with evidence of an old fracture deformity and slight spurring on the dorsum of the wrist.

In September 2010 the Veteran was afforded another VA examination where he reported some pain during the cold and wet weather.  On x-ray the Veteran's joint spaces were maintained and deformities consistent with the Veteran's prior fractures were present.  No acute osseous abnormalities were present.

However, in reviewing the records, the Veteran's ring finger disability cannot be considered equivalent to amputation, as he still has his ring finger and he still has function in all parts of the finger, even if he does have pain on use and limited motion.  See e.g., August 2008 VA examination.  

The Board notes examiners have found the Veteran did not have full flexion in his right ring finger.  See e.g., May 2005 and July 2006 VA examination reports.  However, under Diagnostic Code 5230 the maximum rating available for any limitation of motion is zero percent.  

With regard to arthritis, the May 2005 VA examiner diagnosed the Veteran with degenerative joint disease.  However, upon x-ray examination in July 2006 the examiner found no evidence of arthritis.  Also an August 2008 x-ray noted a stable appearance of the hand since the July 2006 x-rays, with evidence of the old fracture deformity on the ring finger.  She also noted slight spurring on the dorsum of the wrist.  The examiner diagnosed the Veteran with arthritis of the right hand.  However, the most recent VA examination in September 2010 the examination report does not contain a diagnosis of arthritis of the right ring finger.  Given the lack of evidence definitively establishing arthritis of the right ring finger with associated compensable disability the Board finds a separate rating for arthritis is not warranted.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

As such, the Board finds that entitlement to a compensable evaluation for the Veteran's right ring finger disability has not been established.  The evidence does not demonstrate that the Veteran suffers from ankylosis of the ring finger or that the service-connected right ring finger disability has resulted in an inability to use this finger equivalent to amputation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


Bilateral Knee Disabilities 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet.  App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted for x-ray evidence of arthritis with painful limitation of motion.  In particular, 38 C.F.R. § 4.59 states that painful motion with joint or periarticular pathology is entitled to at least the minimum compensable rating for the joint.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
The normal range of motion of the knee for flexion is zero to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran was originally receiving a 10 percent evaluation for each knee, effective August 15, 1998, due to osteoarthritis findings.  See March 1999 Rating Decision.  In a January 2011 supplemental statement of the case (SSOC) the Veteran was assigned a 20 percent evaluation for his left knee, effective September 20, 2010.  The Veteran was assigned a higher evaluation due to findings of pain, weakness, and swelling, which created a functional loss.  See January 2011 SSOC.

For his right knee, the January 2011 SSOC reflected the assignment of an evaluation of 20 percent from December 27, 2004 to April 12, 2005, due to evidence of a torn meniscus.  He was assigned a 100 percent evaluation from April 13, 2005 to June 12, 2005, based on his arthroscopic surgery and recovery time up until he was released from physical therapy.  He was then assigned a 20 percent evaluation as of June 13, 2005 due to pain, weakness, swelling, and functional loss of the right knee.  See January 2011 SSOC.  

The Board has reviewed the claims file to determine if either of the Veteran's knees should have been evaluated at a higher percentage at any point during the appeal period.  As discussed below, the Board finds the assigned evaluations are proper.

The Board will review the Veteran's range of motion findings to determine if higher evaluations are warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

With respect to the first period of time, prior to December 27, 2004, it is noted that the Veteran was afforded a VA examination in April 2004.  At this examination the Veteran reported pain, stiffness, and giving way of both knees.  He denied any true locking, but had some cracking and popping of both knees.  He reported using braces for his knees during any recreational activity.  Flexion of his right and left knees was to 120 degrees with some pain.  The examiner stated he believed the Veteran's range of motion during flare ups was limited by an additional 10 degrees.  The Veteran was diagnosed with bilateral patellofemoral chondromalacia. 

In sum, none of the evidence prior to December 27, 2004, establishes that that the Veteran had knee flexion limited to 30 degrees or extension limited to 10 degrees even when considering functional limitation on use.  An increased rating is not warranted for the right knee prior to December 27, 2004.  There is no evidence that establishes that the Veteran meets the criteria for an increased rating to 30 percent for the right knee as of December 27, 2004 as there is no evidence of flexion limited to 15 degrees or extension limited to 20 degrees with due consideration of Deluca factors. 

The Veteran underwent a right knee arthroscopic procedure with arthroscopic debridement in April 2005.  At a follow up record in May 2005 the examiner recorded the Veteran's right knee flexion to 100 degrees.  The Veteran also attended physical therapy following his right knee procedure.  See e.g., June 8, 2005 VA treatment record.  In a June 13, 2005 VA treatment record the Veteran had flexion of the right knee to 140 degrees, although he complained of some feelings of muscle pulling.  The Veteran was afforded a VA examination for his right knee in July 2005.  The Veteran was using a brace for his right knee, although he still complained of some pain.  He had right knee flexion to 140 degrees, with a small effusion of the left knee.  

The Veteran was awarded a temporary total rating from April 13, 2005 to June 12, 2005 based on his surgery for his right knee. 

The Veteran underwent a VA examination in July 2006.  At this examination the Veteran reported pain that was a 6/10 in severity for the right knee and a 4/10 in severity for the left knee without complaints of stiffness, swelling, heat, redness, or instability.  However, the Veteran could not walk more than 15 minutes without suffering from severe pain.

The Veteran's right knee flexion was to 120 degrees, with pain, and to 130 degrees for the left knee.  There was full extension of both knees.  The examiner noted arthritis of the right knee shown on February 2005 x-rays.  The Veteran was diagnosed with bilateral degenerative joint disease of the knees.  

The Veteran was also afforded a VA examination in August 2008.  He reported an increase in pain since the July 2006 VA examination, with decreased range of motion and mobility.  He had full extension of both knees, with pain, but his flexion was limited to 90 degrees, with pain, bilaterally.  His range of motion was not additionally limited on repetitive use.  

Most recently, in September 2010, the Veteran was seen for a VA examination.  He reported bilateral knee pain, weakness, stiffness, deformity, instability, and lack of endurance.  He also reported he was incapacitated approximately 10 times a year due to his knee conditions.

With regard to range of motion testing, the Veteran had flexion of the left knee to 75 degrees, with pain at 50 degrees.  He also had flexion of the right knee to 85 degrees, with pain beginning at 70 degrees.  Upon x-ray mild degenerative changes were noted on both knees, to include bilateral arthritis of the knees, with a small joint effusion on the left knee.

With respect to the right knee for the period from June 13, 2005 onward, and with respect to the left knee for the period prior to September 20, 2010, it is noted that in reviewing the range of motion testing, there is no evidence the Veteran's right or left knee extension was limited to 10 degrees, or his right knee flexion limited to 45 degrees, which would warrant a compensable rating.  The Veteran's left knee flexion was limited to 50 degrees at the September 2010 VA examination.  However, as noted above, he was awarded a 20 percent evaluation following this examination.  The Board notes a 20 percent evaluation for limitation of flexion is warranted where flexion is limited to 30 degrees.  Although he does not meet these requirements, he was awarded higher evaluations based on functional limitation.  As such, the Veteran is not entitled to an increased rating based on the limitation of motion codes.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The July 2005 VA examiner stated he did not believe the Veteran's range of motion was further limited by pain, fatigue weakness, or lack of endurance on repetitive motions.  The July 2006 VA examiner specifically noted the Veteran's range of motion was not limited by pain, fatigue, weakness, or lack of endurance on repetitive motion.  Most recently the September 2010 VA examiner stated during flare-ups the Veteran would have increased pain, but would not be limited by weakened movement, excess fatigability, endurance, or incoordination.  Furthermore, the Board notes the January 2011 SSOC specifically indicated that the RO was assigning the Veteran an increased 20 percent evaluation for each knee based on functional impairment, although he did not meet the requirements for loss of range of motion.  There is no evidence which would warrant an even higher evaluation for functional impairment.  

The Veteran is not currently in receipt of a separate evaluation for his left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for impairment of the knee with recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent evaluation is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.

The Board notes that a January 2011 rating decision assigned the Veteran a separate evaluation for subluxation of the right knee.  This evaluation is not currently before the Board on appeal.  As such, entitlement to a higher evaluation for subluxation of the right knee will not be discussed.  With regard to the left knee, there is no evidence that the Veteran suffers from subluxation or instability of the left knee.  See e.g., August 2008 and September 2010 VA examinations.  As such, there is no competent evidence the Veteran suffers from instability or subluxation which would warrant a separate evaluation for his left knee disability.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.  

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and as such, Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his bilateral knee disabilities should be rated higher.  Generally, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds the Veteran is not entitled to an increased evaluation for either of his knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, the preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right knee disability must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for any of his service-connected disabilities.

Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected disabilities.  In this regard, at his September 2010 VA examination the Veteran reported that after separation from service he worked for the South Carolina Department of Corrections for approximately 11 years.  The Veteran reported he had to stop working at this job due to depression and difficulty standing.  After leaving the Department of Corrections, he moved to Ohio and worked as a census employee from January to August 2010.  This position ended because the census was complete.  The September 2010 VA examiner found the Veteran's diabetes, hypertension, peripheral nerve, and skin conditions did not interfere with his occupational functioning.  The examiner's rationale was that the Veteran was able to work as a census worker and prior to that, in food services, on a regular basis.  The Veteran's knees , feet, and right hand conditions were also not determined to interfere with the Veteran's ability to maintain gainful employment as the September 2010 VA examiner determined any sedentary labor could be accomplished.  

At his July 2006 VA examination the Veteran himself denied that his knee condition affected his occupation, although at the August 2008 VA examination he indicated his work was affected by his knee conditions because he has to limit his position.  The September 2010 VA examiner determined the Veteran's bilateral knee conditions did not affect his occupation as the Veteran was not currently working.

With regard to the Veteran's depressive disorder, it is rated as 70 percent disabling.  There is no competent evidence of record to indicate that extraschedular consideration is warranted because the available schedular evaluation for his depressive disorder is inadequate.  

Furthermore, as noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture which could warrant a higher evaluation.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Earlier Effective Date

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 ; 38 C.F.R. §§ 3.151 , 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased disability compensation ratings, governing regulation provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) .

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim. 

A report of examination or hospitalization which meets the requirements set forth in 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or under a liberalizing law, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase is subject to the requirements of 38 C.F.R. § 3.114 (pertaining to a liberalizing change in law or regulation) with respect to action of VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  Once a formal claim for pension or compensation has been allowed; receipt of a report of a VA examination or hospitalization, private medical or lay evidence, or evidence from state or other institutions, will be accepted as an informal claim for increased benefits.  38 U.S.C.A. §§ 501, 5110(a); 38 C.F.R. § 3.157.  Because VA medical records are viewed under Court precedent as constructively of record in proceedings before the Board, it follows that VA records do not need to be actually, physically, received by the RO in order to constitute an informal claim for an increased rating under the provisions of 38 C.F.R. § 3.157.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Under 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2) , the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim.  This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

As noted above, the Veteran was granted service connection for his tinea corporis and assigned a noncompensable evaluation, effective August 15, 1998.  See March 1999 rating decision.  In March 1999, the Veteran was notified of the outcome of the decision and his appellate rights and he did not file an appeal.  In May 2001, he was afforded a VA examination of the skin.  In July 2001, the RO continued the Veteran's noncompensable evaluation.  That same month, he was notified of the RO's decision and his appellate rights and he did not respond.  Thereafter, there was no communication from him regarding his tinea corporis until he filed his claim for an increased rating, which was received by the RO in April 2005.  By a rating decision in June 2005, the Veteran was awarded a 10 percent evaluation for his tinea corporis, effective April 25, 2005, the date his claim was received.

In the instant case, the Veteran maintains that an effective date earlier than April 25, 2005, for the grant of a 10 percent disability evaluation for his service-connected tinea corporis is warranted.

A review of the record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the March 1999 rating decision which originally granted service connection, and his April 2005 claim for an increased rating for his service-connected tinea corporis.  (Although it is acknowledged that the RO revisited the matter on its own initiative in its July 2001 decision.  Again, the Veteran did not appeal this decision.) 

Per 38 C.F.R. § 3.400(o)(2) the effective date should be the earliest date as of which it was factually ascertainable that an increase in disability had occurred.  As noted above, an effective date may be awarded on the date of receipt of the claim or earlier than the date of claim if it is fully ascertainable from the medical and lay evidence that a disability was worse at any point in the year prior to the date the claim was received.  As such, the Board will consider whether the evidence shows that the criteria for a 10 percent disability were met during the year prior to April 25, 2005.

The June 2005 rating decision that awarded the 10 percent disability evaluation was based on recent findings of increased symptomatology.  A May 2005 VA examination report noted the Veteran had a patch of mild hyperpigmentation, scale, and erythema present along the base of his neck.  On the nape of his neck there were multiple papules which revealed ingrown hairs.  The Veteran was diagnosed with eczema which affected 30 percent of his neck, 6.9 percent of the exposed body, and 1 percent of the total body exposed.  Based on these findings, the RO assigned a 10 percent disability evaluation effective the date of receipt of the Veteran's claim.

As noted above, the Veteran's tinea corporis is rated by analogy to dermatitis or eczema under Diagnostic Code 7806.  Under these criteria, if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  

As noted above, the revised schedular rating criteria for skin disabilities are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

As noted above, the May 2005 VA examination report indicated the Veteran's tinea corporis warranted a 10 percent evaluation.  Prior to this examination, the competent evidence of record does not suggest the Veteran should have been afforded a compensable evaluation.  The Veteran was treated with multiple health complaints from April 2004 to April 2005; however he did not complain of tinea corporis, nor was it diagnosed.  A VA treatment record from August 2004 noted the Veteran was seen with complaints of pain in his left elbow.  In February 2005 the Veteran's private treatment records indicate he was seen for tennis elbow.  In March 2005 the Veteran was seen for a general appointment and it was noted he did not have severely dry, flaking skin and no rashes on his skin.

In sum, the evidence for the one year prior to the date of receipt of the Veteran claims contains no evidence of symptoms pertaining to the Veteran's tinea corporis that would rise to the level necessary to warrant a 10 percent rating.  That is, the evidence that first shows symptoms consistent with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected is dated in May 2005.  There is no evidence such symptoms during the one year prior (April 25, 2004-April 25, 2005) to the date of receipt of the Veteran's claim.

The Board also observes that the pre-October 23, 2008 version of Diagnostic Code 7800 rates disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2007).  Under these criteria, a 10 percent evaluation is assigned when one characteristic of disfigurement is present.  Note 1 of Diagnostic Code 7800 states that the eight characteristics of disfigurement for purposes of evaluation are: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

There is no evidence that the Veteran's tinea corporis manifested itself with such symptoms during the one year prior to the date of receipt of the Veteran's claim.  In light of the foregoing, the Board concludes that there is no evidence in the year before VA was alerted to the worsening of the Veteran's tinea corporis that would allow the effective date to be earlier than April 25, 2005.  Therefore, the Veteran's claim for an earlier effective date for the award of a 10 percent disability evaluation is denied.  See 38 C.F.R. § 3.400.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for tinea corporis is denied.

Entitlement to a compensable evaluation for onychomycosis is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to a compensable evaluation for erectile dysfunction is denied.

Entitlement to an evaluation in excess of 70 percent for a depressive disorder is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral metatarsalgia is denied.

Entitlement to a compensable evaluation for residuals of a fracture of the 4th right metacarpal is denied.

Entitlement to an evaluation in excess of 10 percent prior to December 27, 2004, in excess of 20 percent from December 27, 2004 to April 12, 2005, and as of June 13, 2005 for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent prior to September 20, 2010 for degenerative joint disease of the left knee, and in excess of 20 percent thereafter is denied.


Entitlement to an effective date earlier than April 25, 2005, for the award of a 10 percent evaluation for tinea corporis is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


